Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claim amendments filed 9/20/19. Claims 1-20 are pending and under examination.

Claim Objections
Claim 9 is objected to because of the following informalities:  the claim(s) currently use exemplary language (e.g. such as, including, optionally, preferably, in particular, etc.). Such language does not further limit the claim but potentially causes confusion over the claim scope. See MPEP § 2173.05(d) which states that “[d]escription of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim". Therefore, exemplary language should either be positively recited as a claim limitation or removed from the claim altogether.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claims 3 and 4 are drawn to antibodies or “a variant of variants therof”. First, there is no previous recitation of “variants” and so “a variant of variants” lacks proper antecedent basis. Further, the structure of these variants is unclear and so one could not assess whether a given sequence was a variant of the amino acids identified by SEQ ID NO, or if it is a variant of a variant.
	In another interpretation, this is a typo and claims 3 and 4 are meant to recite “variant or variants”, as is recited by claims 7 and 10. However, even in this case, it is unclear what the difference between these two categories are. One is not clearly apprised as to when a given sequence is a “variant” or a “variants”. In one case it is redundant and one form of the same term should be removed. In another case, there is a difference between the two but this difference is unclear. The specification at p.16 defines a variant as a peptide sequence that differs from a reference sequence but retains essential biological properties. Thus, a “variant” is clear; however, this makes it unclear as to what “variants” are and how the claim scope would differ by including this additional category. Contrast this with, e.g., instant claim 5, which recites a reference sequence and includes any “variant thereof”, clearly indicating there is some limitation to be imported by the addition of “or variants”, though what that limitation might be is unclear.
Claims 12, 14, and 16 use the word “about”. The term "about" is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
It is unclear from the specification how one is meant to ascertain the metes and bounds of “about”. There are no examples in the specification of a value which is “about” another value. The specification at p.23 suggests values up to about 3 includes about 1, about 2, or about 3. However, substitutions can only exist as integers and it is unclear if “about 3” includes, e.g., 2, or if the recitation of “about 2” in the same line indicates that it is different and/or not within the scope of “about 3”. When discussing percent identity, the specification notes that “more than about 90%” includes more than 91%, 
This use of “about” for sequence identity may also be viewed in light of the recitation of “variants”. The specification uses variants to mean any peptide sequence regardless of structure so long as it retains “essential biological properties”. Guo (cited and discussed below) offers other antibodies of a different sequence but the same biological properties (binds human C5a); below is the alignment of Guo antibody 708 light chain with the instant light chain of SEQ ID NO:7:

    PNG
    media_image1.png
    205
    680
    media_image1.png
    Greyscale


The Guo sequence is less than 90% identical. However, clearly, the two are very similar and both have the same “essential biological activity”.  Thus, it would not be unreasonable to consider this “at least about 90%” identical, though it is unclear if this is in fact the right interpretation.
	Therefore, claims 3, 4, 7, 10-12, 14, and 16 are indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is directed to any antibody that binds human C5a. As such, the claim is directed to an antibody defined entirely by function (binding). See MPEP §2163(I)(A) which states:
 "The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”
In this case, antibodies generally share certain characteristics such as Fc regions or hinge regions. However, these structures are not correlated with the binding function of the antibody. The hyper variable regions (HVRs), i.e., complementarity determining regions (CDRs) of an antibody, are well established in the art as the portion of the binding region which imparts the specificity of an antibody. However, there is no way to a priori look at an antigen sequence (human C5a) and envisage the combination of six CDRs that will bind that antigen. First, even highly related CDRs may not bind the same target. See for example Kussie (cited on form 892) who demonstrates that a single amino acid change in the heavy chain of an antibody which binds p-axophenylarsonate (Ars) completely abrogates the ability of the antibody to bind Ars but adds the functionality of binding the structurally related p-
Thus, the art recognizes that the CDRs define the binding properties of an antibody and that even single amino acid changes to this region can completely abrogate the binding specificity of an antibody. As a further example, see Chen (cited on form 892) which demonstrates single amino acid changes in the VH CDR2 sequence can increase binding, decrease binding, destroy binding, or have no effect on binding when compared to the wild-type antibody. 
See also Koenig (form 892), which provides a large mutation analysis study where every amino acid in both variable regions are substituted with every other amino acid. Looking at figure 1 of Koenig, the bottom half of each section (labeled VEGF) relates to the ability of the mutant to bind the original target, with blue meaning a reduced affinity and black meaning a complete loss of binding ability. In VH-CDR2, for example, mutating any given residue to cysteine, which is encompassed by the instant claims, resulted in reduced binding at 12 residues and a complete loss of binding at 5 residues. That is, at 100% of the positions, mutation to cysteine reduced or ablated the antibody’s ability to bind the target. Looking at a specific position, in 100% of the mutations of residue 55, binding was reduced (15/19) or eliminated (4/19). While residues 56-65 appear more tolerant of change, residues 50-55 are generally intolerant of change.
It is appreciated that Koenig is studying one specific antibody and there is no evidence that the instant antibodies would react in the same way. However, this is part of the problem. It is entirely unclear from the specification which residues of Applicant’s CDRs are tolerant or intolerant to change, and whether those tolerant positions are only tolerant to conservative mutations. The fact that some residues might tolerate mutation does not convey to the skilled artisan that Applicant knew which of the claimed residues were tolerant of such, i.e., does not convey that Applicant was in possession of those sequences 
Thus, making changes to the CDR sequence of an antibody is a highly unpredictable process and the skilled artisan could not a priori make any predictions regarding such mutations with any reasonable expectation of success nor envisage the breadth of structurally unrelated CDR combinations that would still possess the required functions. 
The specification discloses one antibody which comprises, as the CDRs, SEQ ID NOs: 3-5 and 8-10. However, as discussed above, without any way to determine how broad the genus of such antibodies are, there is no way to determine if these antibodies represent the full breadth of what is claimed. The disclosure of these specific antibodies would not convey to the artisan that Applicant was in possession of the full genus of all antibodies which possess the required functions nor does it allow the skilled artisan to envisage the specific structure of such antibodies.
	Further note the decision in Amgen v. Sanofi 2017, where the Court supported previous decisions (Centocor 2011; Abbvie 2014) that defining an antibody solely by what it binds does not satisfy the written description requirement, stating that this would allow patentees to “claim antibodies by describing something that is not the invention, i.e., the antigen”. This decision has precipitated guidance to the Office instructing that the portion of MPEP 2163 regarding the “newly characterized antigen test” (indicating a well-characterized antigen is sufficient to satisfy written description for antibodies which bind that antigen) should no longer be used and that contrary materials should not be relied upon as reflecting the current state of the law. 
	It is appreciated that certain claims do include at least one CDR, e.g., claim 3 requires any one CDR or any “variant” of that one CDR. Claim 4 recites all six CDRs, but also includes any “variant” of those CDRs, a variant being defined as noted above to include no particular structure so long as the function is retained. Claims 5 and 6 require one chain, but leaves the other three CDRs wholly undefined. 
However, as above, arbitrarily altering any amino acid in the CDR of an antibody is unpredictable and the specification does not convey possession of any CDRs other than those of the disclosed antibodies. The specification notes that there are various mechanisms to explore and predict CDRs (p.12), yet a plan to discover which mutations are acceptable does not convey to the skilled artisan that Applicant was in possession of such mutations and a “research plan” does not serve to meet the written description requirement. Further, it is well-known in the art that specificity of an antibody stems from the interaction of six CDRs. Moreover, CDRs are not generally recognized as interchangeable, such that using one CDR from one antibody would not be reasonably expected to confer the same binding properties or even the same binding target when combined with two to five CDRs from other antibodies. For example, WO 2008068048 (cited on form 892) discloses an antibody with a heavy chain comprising three CDRs (SEQ ID NO: 2) that binds secreted aspartyl protease from Candida sp. US 20170355756 (form 892) describes the same three CDRs in the heavy chain (C10-VH3) combined with a different light chain that binds human TDP-43. There is no evidence in the instant specification that a single CDR placed in the context of two to five other CDRS, regardless of what those other CDRs are, would result in the required function, nor that a single chain is correlated to the required function when combined with any other chain. As such, the specification fails to set forth a structure-function correlation sufficient to claim all possible antibodies defined by function and one-three CDRs or alterations thereof.
As such, the disclosure of one antibody sequence does not convey possession of other antibodies with the same binding properties; possession of the precisely defined sequence of six CDRs is required.
With respect to method claims, e.g., claim 8, it is recognized that information which is well known in the art need not be described in detail in the specification (MPEP §2163(II)(A)(2)). See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986). However, sufficient information must be provided to show that the inventor had possession of the invention as claimed. MPEP §2163(II)(A)(3)(a) also discusses Univ. of Rochester v. G.D. Searle & Co., 
	Therefore, claims 1-20 do not meet the written description requirement.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Guo (US 20140314772; form 892).
	Regarding claim 1, Guo teaches an antibody that specifically binds to human C5a (claim 1; abstract).
	Regarding claim 2, Guo teaches the antibody is chimeric (paragraphs 34, 36, 63, and claim 11).
	Regarding claim 3, the antibody of Guo differs in sequence from the CDRs of the instant claims, yet still binds human C5a, meeting the limitations of a “variant” as instantly defined (instant specification p.16).

	Regarding claim 5, the antibody of Guo differs in sequence from the heavy chain of the instant claims, yet still binds human C5a, meeting the limitations of a “variant” as instantly defined (instant specification p.16).
	Regarding claim 6, the antibody of Guo differs in sequence from the light chain of the instant claims, yet still binds human C5a, meeting the limitations of a “variant” as instantly defined (instant specification p.16).
	Regarding claim 7, the antibody of Guo differs in sequence from the heavy and light chains of the instant claims, yet still binds human C5a, meeting the limitations of a “variant” as instantly defined (instant specification p.16).
	Regarding claims 8-9, Guo teaches administering the antibody to treat inflammation (claims 15 and 16), which is a complement pathway-mediated disease as set forth in instant claim 9. Guo further teaches many other diseases found in the list of instant claim 9; see e.g., Guo claim 16.
	Regarding claim 10, administration of the same compound (anti-C5a antibody) to a subject will have the same inherent result, e.g., the treatment of disease in Guo will inherently reduce the activity of a complement system in that individual. Guo anticipates administration parenterally (paragraph 159) and the antibodies of Guo are “variants” for the reasons above.
	Regarding claim 11, Guo teaches the antibody is a Fab (claim 12).
	Regarding claims 12, 14, and 16, as noted above, the term “about” is indefinite. As the antibodies of Guo have a structural relationship as well as preserving the required activity, it is reasonable to interpret the sequences of Guo as “at least about” 90% identical for the reasons set forth in the §112(b) rejection above.
Regarding claims 13, 15, and 17, Guo teaches the antibody is a Fab (claim 12).
Regarding claims 18-20, Guo teaches a hybridoma cell producing the antibody (table 4; paragraph 35).
Therefore, claims 1-20 are anticipated.  

Double Patenting
Claims 1, 2, 8, 9, 18, 19, and 20 of this application is patentably indistinct from claims 1, 2, 33, 34, 37, 38, and 39 of Application No. 16491675. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1, 2, 8, 9, 18, 19, and 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 33, 34, 37, 38, and 39 of copending Application No. 16491675 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference is in the reference patent claiming antibodies to C5 while the instant claims are antibodies binding C5a. However, a specification may be used to learn the meaning of a claim term, such as C5, where the reference document indicates C5 is the precursor of C5a. A specification may also be relied upon for a use of a composition (Sun Pharma), where the reference document indicates binding C5 is for the purpose of inhibiting C5a (p.1). Thus, the reference document including claims to a C5 antibody make obvious a C5a antibody.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Note that while instant claim 3 and reference claim 3 are verbatim duplicate claim language, the actual sequences being references are different, e.g., instant SEQ ID NO: 3 is not the same as reference SEQ ID NO: 3. Thus, these claims are not rejected under statutory double patenting.

Claims 1, 2, 8, 9, 18, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9180160. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to using C5a inhibitors. Turning to the specification to ascertain the meaning of such an inhibitor, they may be antibodies (C5 L41-43). The remaining limitations represent no more than what would have been obvious to one of ordinary skill in the art at the time of filing, e.g., that production of antibodies may be done via hybridoma cells (see also reference C4 describing production via “standard techniques”).

Allowable Subject Matter
	Antibodies defined by and requiring 100% identity to SEQ ID NOs: 3, 4, 5, 8, 9, and 10 as H-CDR1-3 and L-CDR1-3, respectively, represents allowable subject matter. This antibody would be defined by six invariant CDRs and so would generally meet the written description requirement while this combination of six CDRs has not been discovered in the prior art. For the same reasons that variations to a CDR fails to meet the written description requirement, prior art CDRs do not make obvious the instant sequences without explicit recitations of the CDRs or an explicit suggestion to modify prior art CDRs to arrive at the instant sequences. Changes to a CDR are unpredictable and so a disclosure of, e.g., a different C5a antibody does not make obvious the instant CDRs.
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Adam Weidner/             Primary Examiner, Art Unit 1649